UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

LOUIS TURNER,
Plaintiff,

Vv. Case No: 6:18-cv-1550-Orl-I8SMRM

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

ORDER

THIS CAUSE concerns Plaintiff Louis Turner’s appeal from a final decision of the
Commissioner of the Social Security Administration (the “Commissioner”) denying his application for
a period of disability, disability insurance benefits, and supplemental security income. On January 31,
2020, the United States Magistrate Judge issued a report and recommendation (the “Report and
Recommendation”) recommending that the Commissioner’s decision be affirmed. (See Doc. 26 at 14.)
After review of the Report and Recommendation (Doc. 26), and noting that no timely objections have
been filed, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Mac R. McCoy’s Report and Recommendation (Doc. 26)
is APPROVED and ADOPTED and is made part of this Order for all purposes, including appellate
review.

2. The Commissioner’s final decision in this case is AFFIRMED pursuant to sentence four of
42 U.S.C. § 405(g).

3. The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE the case.

DONE and ORDERED in Orlando, Florida, this a day of March, 2020.

Q( #&

G. KENDALLSHARP
SENIOR\UNITED STATES DISTRICT JUDGE

 

Copies to:
Counsel of Record
